Citation Nr: 1232189	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include bilateral spondylolysis with grade I spondylolisthesis.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to bilateral spondylolysis with grade I spondylolisthesis.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to August 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO), which confirmed and continued the denial of service connection for bilateral spondylolysis with grade I spondylolisthesis.  Subsequently, in a December 2008 rating decision, the RO denied the Veteran's claims of service connection for headaches and leg pain.  

In March 2011, the Board remanded the Veteran's claims of service connection for further examination.  With respect to the claim of service connection for headaches, this development has been completed and the claim is ready for review.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this issues of service connection for a back condition and lower extremity radiculopathy.

The issues of service connection for bilateral spondylolysis with grade I spondylolisthesis and bilateral lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not demonstrate that any currently diagnosed headaches are related to the Veteran's active service.



CONCLUSION OF LAW

The criteria for a grant of service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private treatment records.  Additionally, the RO has obtained the Veteran's VA outpatient treatment records.  Furthermore, the Veteran was afforded a VA medical examination for headaches in May 2011.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.


Headaches

The Veteran asserts that his headaches are related to his active service.  Specifically, the Veteran contends that he started experiencing headaches when he was in-service.

According to the service treatment records, there is no indication that the Veteran complained of, or was treated for headaches.  In addition, on the April 1976 report of medical history, the Veteran reported that he did not have any frequent or severe headaches.  Furthermore, on the July 1976 report of medical history at discharge, the Veteran again revealed that he did not have any frequent or severe headaches.  Lastly, the July 1976 Medical Board report noted the Veteran's back disorders, but failed to mention any complaints of or a diagnosis of headaches. 

The Veteran's post-service private treatment records document complaints of worsening headaches.  The Veteran's VA treatment records located in the claims file and virtual VA were reviewed.  These records were void of any complaints or treatment for headaches. 

The Veteran was afforded a VA examination in May 2011 to assess his headaches.  The Veteran complained of headaches off and on for the last 30 years, which were relieved with Advil and Tylenol.  There were no precipitating or aggravating factors, but they were relieved with rest.  The Veteran reported that he was being seen by a private physician for this condition.  He denied any head injury and family history was also negative for headaches.  Additionally, he reported that he was in the printing business for the last 25 years.  The examiner noted that the Veteran had chronic/tension headaches.  The examiner concluded that as per the service records, the Veteran did not have headaches while he was in the service.  His chronic headaches were less likely than not related to being in the service. 

Private medical records from Dr. CG reveal that in May 2011 indicate that the Veteran complained of worsening headaches.  

The Board has carefully considered the Veteran's assertions that he has headaches that are related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for headaches.  Although he has a current diagnosis of chronic/tension headaches, the existing medical evidence does not show that this condition was manifested in service or are otherwise related to service.  

The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show the (documented) presence of headaches until May 2011, approximately 35 years after separation from service.  Furthermore, while the Veteran did report to the May 2011 VA examiner that the onset of his headaches were 30 years ago, it was still 5 years after discharge from service.  This is significant evidence against the claim.  As such, entitlement to service connection must be denied.

Moreover, though the Veteran contends his headaches manifested while he was in-service, his service treatment records, April 1976 and July 1976 self-reports of medical history, and the July 1976 Medical Board separation examination reports were void of any complaint, treatment, or diagnosis of headaches.  Additionally,  the May 2011 VA examiner concluded that as per the service records, the Veteran did not have headaches while he was in the service, and that his chronic headaches were less likely than not related to being in the service.  For the foregoing reasons, the Board finds the VA examiner's opinion to be highly probative. 

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for bilateral spondylolysis with grade I spondylolisthesis and bilateral lower extremity radiculopathy. 

Pursuant to the March 2011 remand, the Veteran was afforded a VA examination to assess his back and leg disabilities.  When rendering an opinion as to the Veteran's back disability, the April 2011 VA examiner stated that he found nothing in the service records indicating that the Veteran injured his low back or that it was aggravated by military service.  However, the examiner failed to discuss the July 1976 orthopedic clinic record that noted the Veteran had severe back pain from an obstacle course.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Additionally, the Veteran was afforded another VA examination in May 2012 to assess his leg pain.  After diagnosing the Veteran with lower extremity radiculopathy, the examiner stated that the Veteran's sciatic problems existed prior to enlistment.   Additionally, the examiner concluded that the Veteran's condition clearly and unmistakably existed prior to service, but was not aggravated beyond the natural process of the condition because he served for approximately three months.  However, the examiner failed to state a clear medical rationale as to why he believed that the Veteran's radiculopathy pre-existed service and was not aggravated in-service.  Nieves-Rodriguez, 22 Vet. App. 295.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Further, the May 2012 examiner also did not discuss the Veteran's service treatment record that noted severe back pain due to an obstacle course. Nieves-Rodriguez, 22 Vet. App. 295, 301.

Therefore, an addendum to the April 2011 VA examination medical opinion is necessary in order to address whether the Veteran's pre-existing back disability was aggravated during his period of active duty.  Additionally, a medical opinion is necessary to address whether the Veteran's radiculopathy clearly and unmistakably pre-existed service, and if so, whether it was aggravated during his period of active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the examination report, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  

Lastly, a review of the claims folder reveals that the Veteran reported that he was disabled and unable to work due to his back disability.  It is unclear if the Veteran was granted Social Security Disability Insurance benefits for this condition.  Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).  The claims file does not show that an attempt has been made to determine if the Veteran was granted and is currently receiving SSA benefits for his back disability.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). This appeal must be remanded to obtain the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1) Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2) The claims file and a copy of this remand should be returned to the VA examiner who conducted the April 2011 VA examination (or, if unavailable, to another appropriate VA reviewer). 

In an addendum, the reviewer should review the Veteran's service treatment records, to include the July 1976 Orthopedic Clinic medical record that noted the Veteran had severe back pain after completing an obstacle course.

A. The examiner should then state whether the Veteran's pre-existing back disability did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?

If there was an increase in severity of the Veteran's back disabilities during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

B. Did the Veteran's lower extremity radiculopathy clearly and unmistakably pre-exist his entry into active duty?

a. If so, is there clear and unmistakable evidence that the Veteran's pre-existing lower extremity radiculopathy did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?

If there was an increase in severity of the Veteran's lower extremity radiculopathy during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

b.  If not, is it at least as likely as not that any current lower extremity radiculopathy, had its onset in service or is related to any in-service disease, event, or injury.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's lower extremity radiculopathy was caused and/or aggravated (permanently worsened) by his back disability.  Please specifically address whether there was any increase in severity of the Veteran's lower extremity radiculopathy that was proximately due to or the result of the Veteran's back disability, and not due to the natural progress of the Veteran's lower extremity radiculopathy. 
  
The examiner should review and discuss the Veteran's service treatment records, to include a July 1976 orthopedic clinic record that documented that the Veteran had severe back pain from an obstacle course, and the 1976 Medical Board examination reports.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


